Title: To Benjamin Franklin from Jean-Baptiste LeRoy, 29 November 1773
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Lundy 29 Nov. [1773]
Je me proposois tous ces Jours cy de vous écrire Monsieur et cher confrère pour vous rendre compte d’un mémoire que j’ai lu à notre rentrée publique sur la forme des conducteurs de la Foudre ou des Gardes-Tonnerre mais malgré moi cela ne m’a pas été possible. Cependant Je crois que M. Dubourg vous en aura écrit. Deux choses m’ont déterminé à cette Lecture l’une la nécéssité de faire mieux connaître dans ce pays cy par une Lecture publique la necessité et les avantages de ces Gardes-Tonnerre l’autre de dissiper tous les nuages qui pourroient rester dans les Esprits sur leur forme. Mais Je vous en écrirai plus au long. Cette lettre n’est que pour vous prévenir que vous recevrez au premier Jour la caisse des gravures des Oiseaux de M. De Buffon qui est partie il y a deja du temps. Vous trouverez dans cette caisse les mémoires de mon frère dont j’ai déja eu l’honneur de vous parler. J’y en ai mis aussi deux ou trois pour M. Walsh que vous voudrez bien lui faire remettre. J’ai pris la liberté de vous recommander dernierement par une lettre dont je l’ai chargé pour vous M. Desdouaires qui va en Angleterre pour y faire quelques éducations. C’est un homme fort honnête et à qui je vous serai bien obligé de rendre Service, si vous le pouvez.
Je vous dois mille et mille remercimens pour tout ce que vous avez bien voulu faire pour mon Parent M. Stanley. Il n’a cessé de me parler dans les différrentes fois que je l’ai vu de toutes vos politesses et de tout ce que vous aviez fait pour lui rendre service. Adieu Monsieur et cher confrère. Pardonnez si je vous quitte si promtement. C’est bien contre mon coeur je vous assurre mais je crains que la poste ne parte sans emporter ma lettre. Vous ne doutez pas de tous les sentimens qui m’attachent à vous pour la vie
Le Roy
 
Addressed: To / Benjamin Franklin Esqu. / Deputy Post Master of North / America, Fellow of the Royal / Society / in Craven Street / London.
